Name: Commission Regulation (EEC) No 2806/88 of 9 September 1988 amending Regulation (EEC) No 3130/78 determining intervention centres for olive oil
 Type: Regulation
 Subject Matter: Europe;  trade policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31988R2806Commission Regulation (EEC) No 2806/88 of 9 September 1988 amending Regulation (EEC) No 3130/78 determining intervention centres for olive oil Official Journal L 251 , 10/09/1988 P. 0012 - 0012 Finnish special edition: Chapter 3 Volume 27 P. 0152 Swedish special edition: Chapter 3 Volume 27 P. 0152 *****COMMISSION REGULATION (EEC) No 2806/88 of 9 September 1988 amending Regulation (EEC) No 3130/78 determining intervention centres for olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 12 (4) thereof, Whereas Council Regulation (EEC) No 2754/78 of 23 November 1978 on intervention in the olive oil sector (3), lays down the criteria applicable for the determination of the intervention centres for olive oil; whereas Commission Regulation (EEC) No 3130/78 (4), as last amended by Regulation (EEC) No 3818/85 (5), lists the intervention centres; Whereas the list of centres in Portugal should be amended to take account of the development of storage structures available in that Member State; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EEC) No 3130/78, the list of centres in Portugal is hereby replaced by the following: 1.2.3 // PORTUGAL: // District // Locality // // Ã vora // Ã vora // // SantarÃ ©m // Vila Nova de Barquinha Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 September 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 197, 26. 7. 1988, p. 1. (3) OJ No L 331, 28. 11. 1978, p. 13. (4) OJ No L 370, 30. 12. 1978, p. 58. (5) OJ No L 368, 31. 12. 1985, p. 20.